Exhibit 10.28
Execution Version
     AMENDMENT 2 TO NOTE PURCHASE AGREEMENT
     This AMENDMENT 2, dated as of February 27, 2009 (this “Amendment”), to the
NOTE PURCHASE AND SECURITY AGREEMENT (as previously amended by Amendment 1
thereto dated as of June 4, 2008, the “Note Purchase Agreement”) is among
PHOENIX FUNDINGS I, a statutory trust duly organized under the laws of the State
of Delaware, as the note issuer (the “Trust”), SALLIE MAE, INC., a Delaware
corporation, as administrator (the “Administrator”), THE BANK OF NEW YORK MELLON
TRUST COMPANY, NATIONAL ASSOCIATION (formerly known as The Bank of New York
Trust Company, N.A.), a national banking association, as the eligible lender
trustee (the “Eligible Lender Trustee”), DEUTSCHE BANK TRUST COMPANY AMERICAS, a
New York banking corporation, as the paying agent (the “Paying Agent”) and the
securities intermediary (the “Securities Intermediary”), UBS REAL ESTATE
SECURITIES INC., as the purchaser of the funding note (the “Note Purchaser”) and
UBS SECURITIES LLC, as the administrative agent for the Note Purchaser (in such
capacity, the “Administrative Agent”). Capitalized terms, unless otherwise
defined herein, shall have the meanings set forth in the Note Purchase
Agreement.
     W I T N E S S E T H
     WHEREAS, the Trust has requested an extension of the Stated Termination
Date (and related maturity date of the Note) from the current date of
February 27, 2009, as contemplated in Section 2.14 of the Note Purchase
Agreement;
     WHEREAS, Section 2.14 of the Note Purchase Agreement provides that the Note
Purchaser shall not have any obligation to agree to such a request for
extension;
     WHEREAS, the Note Purchaser and the Administrative Agent are willing to
agree to an extension for an additional period of 60 days (i.e., to April 28,
2009), upon the terms and conditions provided herein; and
     WHEREAS, this Amendment is being executed and delivered pursuant to and in
accordance with Section 10.01 of the Note Purchase Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



[SLM UBS Amendment 2 to Note Purchase Agreement]
ARTICLE I.
AMENDMENTS
     SECTION 1.01. Section 1.01, Certain Defined Terms. The definition of
“Eligible FFELP Loan” in Section 1.01 of the Note Purchase Agreement is hereby
amended by replacing clause (a) of such definition in its entirety with the
following:
     (a) is a Stafford Loan, an SLS Loan or a PLUS Loan, in each case,
originated under the FFELP Program prior to October 1, 2007 (but as to which no
disbursement of the proceeds of such loan shall have occurred prior to
October 1, 2003), and the Obligor thereof is an Eligible Obligor, and in all
cases shall be eligible for inclusion in the Department of Education-sponsored
STRAIGHT-A FUNDING, LLC Conduit Program;
     SECTION 1.02. Section 1.01, Certain Defined Terms. The definition of
“Stated Termination Date” in Section 1.01 of the Note Purchase Agreement is
hereby amended by replacing such definition in its entirety with the following:
     “Stated Termination Date” means the earlier of (i) April 28, 2009 and
(ii) the date contained in the written notice relating to termination delivered
by the Administrative Agent pursuant to Section 3.2 of Amendment 2, dated as of
February 27, 2009, to this Agreement.
     SECTION 1.03. Section 2.04, Mark to Market Valuation. The last sentence of
Section 2.04 of the Note Purchase Agreement is hereby amended by adding the
following proviso at the end of such sentence:
provided, that beginning on the Settlement Date in March 2009, upon receipt of
notice of any Borrowing Base Deficiency, the Trust shall pay down the Aggregate
Note Balance in an amount necessary to fully remedy such Borrowing Base
Deficiency.
ARTICLE II.
CONDITIONS TO EFFECTIVENESS AND ADDITIONAL COVENANTS
     SECTION 2.01. Conditions to Effectiveness. This Amendment shall be
effective only upon satisfaction of each of the following conditions:
     (i) delivery to the Administrative Agent of counterparts hereof executed by
each of the parties hereto;
     (ii) payment to the Administrative Agent, by wire transfer of immediately
available funds to an account that the Administrative Agent shall separately
designate to the Administrator, of fees and out-of-pocket expenses incurred by
the Administrative Agent in connection with this Amendment (including reasonable
fees and out-of-pocket expenses of counsel to the Administrative Agent), to the
extent that such fees and

2



--------------------------------------------------------------------------------



 



[SLM UBS Amendment 2 to Note Purchase Agreement]
expenses have been invoiced or otherwise notified to the Administrator in
writing (and not in limitation of Section 3.7 of this Amendment below); and
     (iii) payment to the Administrative Agent, by wire transfer of immediately
available funds to an account that the Administrative Agent shall separately
designate to the Administrator, of an extension fee equal to $4,000,000.
     SECTION 2.02. Additional Covenants.
     (a) In each case so as to assure that no Borrowing Base Deficiency occurs
as a result of the amendment to the definition of Eligible FFELP Loan effected
by Section 1.1 of this Amendment above (the “Amended Definition”), the Trust
shall, on or prior to March 13, 2009,
     (A) substitute (or cause to be substituted) Eligible FFELP Loans (after
giving effect to the Amended Definition) (“Substitution Loans”) in replacement
of otherwise Eligible FFELP Loans that are no longer Eligible FFELP Loans solely
as a result of the Amended Definition (“Affected Loans”) and/or (B) pay (or
cause to be paid) into the Collection Account, in immediately available funds,
repurchase proceeds in an amount equal to the applicable Purchase Amount in
respect of such Affected Loans; provided, that the parties hereto agree that the
requirement to comply with Section 5(b) of the Purchase Agreement to substitute
loans with substantially similar characteristics under Section 2.16 of the Note
Purchase Agreement shall not apply to the pool of Substitution Loans.
     (b) Failure to comply with Section 2.2(a) above shall constitute a new
Termination Event under Section 7.01(d) of the Note Purchase Agreement, and the
30 day cure period referred to in Section 7.01(d) shall not apply thereto.
ARTICLE III.
MISCELLANEOUS
     SECTION 3.01. Representations and Warranties. The Administrator (on behalf
of the Trust) makes the following representations and warranties for the benefit
of the Secured Creditors:
     (a) as of the date of this Amendment, representations and warranties
equivalent to those contained at Sections 5.01(a), (b), (c), (d) and (e) of the
Note Purchase Agreement, but where the Note Purchase Agreement is referred to in
such provisions, such reference shall be deemed to refer to this Amendment
instead;
     (b) as of the date of this Amendment (and after giving effect to this
Amendment and the transactions contemplated thereby), no Termination Event or,
to the best of the Trust’s knowledge, Potential Termination Event has occurred
and is continuing; and
     (c) as of the date of this Amendment, and except for matters contained in
previous public filings made by SLM Corporation with the United States
Securities and Exchange Commission on August 28, 2008, October 6, 2008 and
February 2, 2009, no other amendment, consent, modification or waiver (any of
the foregoing, a

3



--------------------------------------------------------------------------------



 



[SLM UBS Amendment 2 to Note Purchase Agreement]
“Modification”) has been effected, entered into or granted in respect of any
Churchill Note Purchase Agreement (as defined below), except Modifications
substantially similar to this Amendment that effect a 60 day extension of the
stated maturity date, stated termination date or analogous date in respect
thereof (together with the incurrence and/or payment of any associated extension
fee obligation).
As used in this Section 3.1, “Churchill Note Purchase Agreements” has the
meaning assigned to such term in the Mutual Closing Representation Letter, dated
February 29, 2008, among the Administrative Agent, Bank of America, N.A. (as
administrative agent) and JPMorgan Chase Bank, N.A., as Syndication Agent. Any
inaccuracy or breach of the foregoing representations and warranties set forth
in this Section 3.1 shall be deemed to constitute a Termination Event under
Section 7.01(c) of the Note Purchase Agreement, and the 30 day cure period
referred to in Section 7.01(c) shall not apply thereto (except as to the
equivalent representation set forth in subsection (a) of this Section 3.1 above
made by reference to Section 5.01(a), as to which the 30 day cure period shall
apply).
     SECTION 3.02. Modifications to Other Financing Facilities. Upon the
effectiveness of this Amendment, and until all Obligations (within the meaning
of the Note Purchase Agreement) shall have been paid in full, if any
Modification (as defined in Section 3.1 above) has been effected, entered into
or granted in respect of any Churchill Note Purchase Agreement (as defined in
Section 3.1 above) on any date after the effectiveness of this Amendment, the
Administrator shall provide notice to the Administrative Agent of such
Modification within two (2) Business Days of the effectiveness of such
Modification. Within ten (10) Business Days of receipt of such notification, the
Administrative Agent on behalf of the Note Purchaser may, in its sole
discretion, elect to amend, or amend and restate, as applicable, the Note
Purchase Agreement in accordance with Section 10.01 thereof to the extent
required to conform its terms and provisions to the substantially analogous
terms and provisions set forth in the Modification (a “Conforming Amendment”).
If such election is made, then the Administrator and the Trust agree promptly to
enter into a Conforming Amendment (which, if required, shall also include
amendments or amendments and restatements of any other Transaction Documents).
If the Administrator and the Trust fail to comply with the foregoing undertaking
to enter into a Conforming Amendment, then the Administrative Agent may, in its
sole discretion, send written notice to the Administrator that it is
unilaterally modifying the definition of “Stated Termination Date” to a date not
earlier than three (3) Business Days following receipt of such written notice.
Each of the parties hereto hereby grant to the Administrative Agent the power to
unilaterally make such definitional change upon the occurrence of the
circumstances set forth above.
     SECTION 3.03. Transaction Documents. Any reference to the Note Purchase
Agreement in any other Transaction Document shall be deemed to refer to the Note
Purchase Agreement as amended hereby. This Amendment shall also constitute a
Transaction Document within the meaning of such term in the Note Purchase
Agreement.
     SECTION 3.04. Limited Effect. Except as expressly amended hereby, all of
the provisions, covenants, terms and conditions of the Note Purchase Agreement
shall continue to be, and shall remain, in full force and effect in accordance
with its terms.

4



--------------------------------------------------------------------------------



 



[SLM UBS Amendment 2 to Note Purchase Agreement]
     SECTION 3.05. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
     SECTION 3.06. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
but all such counterparts shall together constitute but one and the same
instrument.
     SECTION 3.07. Expense Provisions Apply. For the avoidance of doubt,
Section 10.11 of the Note Purchase Agreement shall apply in respect of this
Amendment.
     SECTION 3.08. Eligible Lender Trustee. Notwithstanding anything contained
herein to the contrary, this Amendment has been signed by The Bank of New York
Mellon Trust Company, National Association, not in its individual capacity but
solely as Eligible Lender Trustee, and in no event shall The Bank of New York
Mellon Trust Company, National Association have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Trust or the other parties to this Amendment or in any of the certificates,
notices or agreements delivered pursuant hereto, as to all of which recourse
shall be had solely to the assets of the Trust.
[signatures follow]

5



--------------------------------------------------------------------------------



 



() [w72868w72868cm17.gif]

 



--------------------------------------------------------------------------------



 



() [w72868w72868cm18.gif]

 



--------------------------------------------------------------------------------



 



() [w72868w72868cm19.gif]

 



--------------------------------------------------------------------------------



 



() [w72868w72868cm20.gif]

 